Citation Nr: 0622399	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  04-13 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased rating for service-connected 
tinnitus, evaluated as 10 percent disabling.    


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 






INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1942 to June 1946.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Boise, 
Idaho.   

The Board notes that in letters, received in July and 
September of 2002, the veteran withdrew his claim for service 
connection for post-traumatic stress disorder.  


FINDING OF FACT

The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260; it is not productive of marked 
interference with his employment and has not required 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.    


CONCLUSION OF LAW

A rating in excess of 10 percent for tinnitus is not 
warranted.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.87, Diagnostic Code 6260 (2005); Smith v. 
Nicholson, 19 Vet. App. 63 (2005) rev'd, No. 05 -7168 (Fed. 
Cir. June 19, 2006).







REASONS AND BASES FOR FINDING AND CONCLUSION
      
      The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

The U. S. Court of Appeals for Veterans Claims has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In this case, the facts are not in dispute.  Resolution of 
the appeal is dependent on interpretation of the regulations 
pertaining to the assignment of disability ratings for 
tinnitus.  As will be shown below, the Board finds that the 
veteran is already receiving the maximum disability rating 
available for tinnitus under the applicable rating criteria.  
Furthermore, regardless of whether the veteran's tinnitus is 
perceived as unilateral or bilateral, the outcome of this 
appeal does not change. 

Because there is no reasonable possibility that further 
notice or assistance would aid in substantiating the claim, 
any deficiency as to VCAA compliance is rendered moot.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).  

The veteran asserts that he is entitled to a separate, 10 
percent rating for tinnitus in each ear.     

In September 2002, the RO granted service connection for 
tinnitus and assigned a 10 percent disabling, effective from 
June 6, 2002, under 38 C.F.R. § 4.87, Diagnostic Code 6260.  
In January 2003, the veteran filed the current claim.  That 
same month, the RO denied the claim.  The veteran has 
appealed.  

The Board notes that in its January 2003 decision, the RO 
phrased the issue as whether its September 2002 was clearly 
and unmistakably erroneous (CUE).  The RO appears to have 
included language and regulations pertinent both to an 
increased rating claim and a CUE claim in its January 2003 
decision, as well as the April 2004 statement of the case 
(SOC), and the January 2005 supplemental statement of the 
case (SSOC).  However, the September 2002 decision was not 
final at the time the veteran filed his increased rating 
claim in January 2003, nor did the veteran's claim argue that 
there had been CUE in the RO's September 2002 decision.  
Therefore, a CUE analysis would have been inappropriate.  See 
38 U.S.C.A. § 7105(c)(West 2002); 38 C.F.R. § 3.105 (2005).  
Furthermore, given the court's decision in Smith (discussed 
infra) the outcome would be the same no matter how the issue 
was phrased.  Finally, and in any event, a review of the RO's 
decision, the April 2004 statement of the case, and the SSOC 
shows that the RO, in fact, analyzed the claim as a claim for 
an increased rating.      

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of a separate, 10 percent rating for tinnitus 
in each ear.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, No. 05-7168, (Fed. 
Cir. June 19, 2006), the Federal Circuit concluded that the 
CAVC erred in not deferring to the VA's interpretation of its 
own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 
6260, which limits a veteran to a single disability rating 
for tinnitus, regardless whether the tinnitus is unilateral 
or bilateral, and reversed the CAVC decision.  Subsequently, 
the stay of adjudication of tinnitus rating cases was lifted. 

The service-connected tinnitus has been assigned the maximum 
schedular rating available for tinnitus by regulation, which 
has been upheld by decision of the U.S. Court of Appeals for 
the Federal Circuit.  As there is no legal basis upon which 
to award a separate, 10 percent rating for tinnitus in each 
ear, the appeal fails.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).    

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
the condition causes marked interference with employment or 
requires frequent hospitalizations or otherwise produces 
unrecognized impairment suggesting referral for 
extraschedular consideration is indicated, and the Board 
finds that the preponderance of the evidence is against the 
appellant's claim. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A rating in excess of 10 percent for bilateral tinnitus is 
denied.  


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


